Exhibit 10.1






LICENSE AGREEMENT
This license agreement (the “Agreement”) is made and is effective as of March
19, 2017 (the “Effective Date”) between BlueLink Pharmaceuticals, Inc.
(“Licensee”) and Cerulean Pharma Inc. (“Licensor”). Licensee and Licensor are
each referred to as a “Party” and collectively referred to as the “Parties.”
BACKGROUND
Whereas, Licensor is a biopharmaceutical company, which has developed
proprietary nanoparticle-drug conjugate therapeutics including CRLX101 and
CRLX301 as more fully described on Exhibit A;
Whereas, pursuant to that certain Asset Purchase Agreement, by and between
Licensee and Licensor, of even date herewith (the “APA”), Licensor is selling
and transferring certain intellectual property rights relating to CRLX101 and
CRLX301; and
Whereas, Licensee wishes to obtain a license under, and Licensor wishes grant a
license under, certain Intellectual Property Rights to research, Develop and
Commercialize CRLX101 and CRLX301 under the terms and conditions set forth
herein.
In consideration of the respective representations, warranties, covenants, and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.
Definitions



1.1    “Affiliate” means, with respect to a specified Party, any Person that
directly or indirectly controls, is controlled by, or is under common control
with that Party. For the purpose of this definition, “control” or “controlled”
means direct or indirect ownership of 50% or more of the shares of stock
entitled to vote for the election of directors in the case of a corporation,
status as a general partner in any partnership, ownership of 50% or more of the
entity’s equity interest in the case of any other type of legal entity, or any
other arrangement whereby the Person controls or has the right to control the
board of directors or equivalent governing body of a corporation or other entity
or the ability to otherwise cause the direction of the management or policies of
the corporation or other entity. The Parties acknowledge that, in the case of
entities organized under the Applicable Laws of certain countries where the
maximum percentage ownership permitted by Applicable Law for a foreign investor
is less than 50%, that lower percentage will be substituted in the preceding
sentence if the foreign investor has the power to direct the management and
policies of that entity.


1.2    “Applicable Law” means any applicable national, supranational, federal,
state, local, or foreign law, statute, ordinance, principle of common law, or
any rule, regulation, standard, judgment, order, writ, injunction, decree,
arbitration award, agency requirement, license, or permit of any Governmental
Authority.


1.3    “Commercialization” or “Commercialize” means any and all activities
directed to manufacturing, marketing, promoting, distributing, importing,
exporting, using, offering to sell or selling a therapeutic, diagnostic,
palliative, and/or prophylactic product, as well as activities directed to
obtaining pricing approvals, reimbursement and medical affairs activities, as
applicable.


1.4    “Control” or “Controlled” means, with respect to any Intellectual
Property Right, the possession by a Party (whether by ownership, license, or
otherwise) of the ability (without taking into account any rights granted by one
Party to the other Party under the terms of this Agreement) to grant access to,
or a license or sublicense of, such rights or property, without violating the
terms of any agreement or other arrangement with any Third Party.


1.5    “Confidential Information” means any confidential or proprietary
information furnished by one Party to the other Party in connection with this
Agreement, provided that such information is specifically designated as
confidential. Confidential Information includes non-public information disclosed
by Licensor to Licensee relating to patent application prosecution files for the
Licensed Patent Rights.


1.6    “CRLX101” means the clinical candidate Controlled by Licensor referred to
as CRLX101, the chemical structure of which is set forth on Exhibit A.





--------------------------------------------------------------------------------

Exhibit 10.1


1.7    “CRLX301” means the clinical candidate Controlled by Licensor referred to
as CRLX301, the chemical structure of which is set forth on Exhibit A.
 
1.8    “Develop” or “Development” means drug development activities, including
test method development and stability testing, assay development and audit
development, toxicology, formulation, quality assurance/quality control
development, statistical analysis, pre-clinical studies, clinical studies,
packaging development, regulatory affairs, and the preparation, filing, and
prosecution of regulatory applications, interactions with regulatory
authorities, as well as related medical affairs, as well as manufacturing,
process development, production and distribution of clinical supply materials.
 
1.9    “Discontinuation Notice” has the meaning set forth in Section 3.2.2.


1.10    “Field of Use” means all fields.


1.11    “Indemnitee” has the meaning set forth in Section 6.3.


1.12    “Intellectual Property Rights” means Patent Rights and Know How.


1.13    “Know How” means any information, inventions, trade secrets or
technology, whether or not proprietary or patentable and whether stored or
transmitted in oral, documentary, electronic, or other form. Know How will
include non-patented inventions, ideas, concepts, formulas, methods, procedures,
designs, compositions, plans, documents, data, discoveries, developments,
techniques, protocols, specifications, works of authorship, biological
materials, and any information relating to research and development plans,
experiments, results, compounds, services and service protocols, clinical and
preclinical data, clinical trial results, and manufacturing information and
plans.


1.14    “Licensed Know How” means Know How owned or Controlled by Licensor, as
such Know How exists as of the Effective Date or is otherwise delivered to
Licensee after the Effective Date pursuant to the terms of the APA (other than
Know How assigned by Licensor to Licensee pursuant to the APA and excluding, for
the avoidance of doubt, Know How Controlled by any other Person acquiring
Licensor or Intellectual Property Rights Controlled by Licensor after the
Effective Date or to which this Agreement is assigned after the Effective Date),
to the extent such Know How is necessary to research, Develop or Commercialize
the Licensed Products.


1.15    “Licensed Patent Rights” means (a) Patent Rights Controlled by Licensor
as of the Effective Date (other than Patent Rights assigned by Licensor to
Licensee pursuant to the APA and excluding, for the avoidance of doubt, Patent
Rights Controlled by any other Person acquiring Licensor or Intellectual
Property Rights Controlled by Licensor after the Effective Date or to which this
Agreement is assigned after the Effective Date), (b) Patent Rights arising
therefrom (but, as to continuations-in-part, solely to the extent supported by
the specifications of such Patent Rights), reissues, re-examinations,
extensions, supplementary protection certificates and similar progeny of any
such Patent Rights, and (c) counterparts of any of the foregoing anywhere in the
world.


1.16    “Licensed Product” means any product containing CRLX101 or CRLX301.


1.17    “Patent Rights” means patents and patent applications, including any
substitutions, divisionals, continuations, continuations-in-part, reissues,
re-examinations, extensions, supplementary protection certificates and similar
progeny of patents and patent applications, and counterparts of any of the
foregoing anywhere in the world existing as of the date of this Agreement and
during the term of this Agreement.


1.18    “Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.


1.19    “Platform Technology” means the Licensed Patent Rights, the Sublicensed
Patent Rights, the Licensed Know How and the Sublicensed Know How.


1.20    “Practice” means, with respect to Patent Rights, to make, use, sell,
offer for sale, or import (or have made, have used, have sold, have offered for
sale, or have imported), and, with respect to Know How, to use, practice and
disclose (or have used, practiced and disclosed) or assert said Patent Rights or
Know How against Third Parties as such relates to the Licensed Products.


1.21    “Retained Third Party License Agreements” means the license agreements
set forth on Exhibit B.





--------------------------------------------------------------------------------

Exhibit 10.1




1.22    “Review and Comment Patent Rights” has the meaning set forth in Section
3.2.1.


1.23    “Sublicensed Know How” means the Know How Controlled by Licensor under
the Retained Third Party License Agreements.


1.24    “Sublicensed Patent Rights” means the Patent Rights Controlled by
Licensor under the Retained Third Party License Agreements.


1.25    “Territory” means worldwide.


1.26    “Third Party” means any Person other than Licensor or Licensee and their
respective Affiliates.


1.27    “Third Party Infringement” has the meaning set forth in Section 3.1.1.


2.
License; Responsibilities.



2.1    License Grant.
2.1.1    Subject to the terms and conditions of this Agreement, Licensor hereby
grants to Licensee an exclusive, perpetual, sublicensable right and license,
under the Platform Technology, to research, Develop and Commercialize Licensed
Products in the Field of Use in the Territory.


2.1.2    The license grant pursuant to this Section 2.1 is fully paid and
royalty-free, except for any obligations under the Retained Third Party License
Agreements arising from Licensee’s (or its Affiliates or sublicensees’)
research, Development, and Commercialization of Licensed Products, all of which
will be borne by Licensee and its sublicensees, and Licensee and its
sublicensees will reimburse Licensor or its assignee of the Retained Third Party
License Agreements for any payments made by Licensor or its assignee pursuant to
the Retained Third Party License Agreements on behalf of Licensee and its
sublicensees based on their Practice of Platform Technology. Licensee will
provide sufficient notice and information to Licensor with respect to Licensee’s
activities under this license to permit Licensor or its assignee to comply with
all of its obligations with respect to Licensed Products under the Retained
Third Party License Agreements, including but not limited to payment and
reporting obligations with respect to Licensed Products under such Retained
Third Party License Agreements arising from Licensee’s research, Development,
and Commercialization of CRLX101 and/or CRLX301.


2.2    No Additional Rights. Nothing in this Agreement shall be construed to
confer any rights upon Licensee by implication, estoppel, or otherwise as to any
technology or Intellectual Property Rights of Licensor or any other entity other
than the Platform Technology, solely to the extent such rights are granted under
Section 2.1, regardless of whether such technology or Patent Rights shall be
dominant or subordinate to any Platform Technology.


2.3    Retained Third Party License Agreement Terms; Maintenance. The
sublicenses granted hereunder to Licensee under the Retained Third Party License
Agreements are subject to all applicable terms of the Retained Third Party
License Agreements. Licensor shall not amend, modify or waive any rights under
any of the Retained Third Party License Agreements in a manner that would
negatively impact the Sublicensed Patent Rights. In addition, Licensor shall use
reasonable efforts to maintain each Retained Third Party License Agreement in
effect (including making any payments thereunder, subject to Licensee’s
satisfaction of its reimbursement obligations to Licensor under Section 2.1.2),
to notify and satisfy any consent or notification requirements to effect the
sublicenses granted pursuant to this Agreement under each such Retained Third
Party License Agreement and to promptly notify Licensee of any notification of
breach or termination by the licensor under any of the Retained Third Party
License Agreements. If Licensor assigns this Agreement to an assignee pursuant
to Section 8.3, Licensee shall use commercially reasonable efforts to negotiate
with such assignee to amend the Retained Third Party License Agreements so that
(i) Licensee can enter into separate agreements with respect to the research,
Development and Commercialization of the Products and (ii) the Retained Third
Party License Agreements are no longer necessary to allow Licensee to research,
Develop and Commercialize the Products.


3.
Intellectual Property Protection and Related Matters



3.1    Enforcement.







--------------------------------------------------------------------------------

Exhibit 10.1


3.1.1    Each Party will promptly notify the other Party (or their assignees or
sublicensees) of any infringement by a Third Party of any of the Licensed Patent
Rights of which it becomes aware, including any “patent certification” filed in
the United States under 21 USC §355(b)(2) or 21 USC §355(j)(2) or similar
provisions in other jurisdictions, and of any request for declaratory judgment,
opposition, nullity action, interference, inter-partes reexamination,
inter-partes review, post-grant review, derivation proceeding, or similar action
alleging the invalidity, unenforceability or non-infringement of any of such
Licensed Patent Rights (collectively “Third Party Infringement”).


3.1.2    Licensee will have the sole right to bring and control any legal action
in connection with Third Party Infringement of the Licensed Patent Rights, as
such relates primarily to the research, Development, and Commercialization of
Licensed Products, at its own expense as it reasonably determines appropriate,
and Licensor or its assignee shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.


3.1.3    Licensor or its assignee will have the sole right to bring and control
any other (i.e., not set forth in Section 3.1.2) legal action in connection with
Third Party infringement of the Licensed Patent Rights, at its own expense as it
reasonably determines appropriate, and Licensee shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.


3.1.4    At the request of a Party the other Party shall provide assistance in
connection therewith, including by executing reasonably appropriate documents
and, cooperating reasonably in discovery and joining as a party to the action if
required.


3.1.5    In connection with any such proceeding, neither Party nor, in the case
of Licensor, Licensor’s assignee, shall enter into any settlement admitting the
invalidity of, or otherwise impairing either Party’s rights in, the Licensed
Patent Rights without the prior written consent of the other Party, which will
not be unreasonably withheld, conditioned or delayed.


3.1.6    Any recoveries resulting from such an action relating to a claim of
Third Party Infringement shall be retained by the Person bringing the action.


3.1.7    The rights granted to Licensee under this Section 3.1 are subject to
all applicable terms of the Retained Third Party License Agreements with respect
to any Sublicensed Patent Rights.


3.2    Maintenance of Patents.


3.2.1    Licensor or its assignee will have sole responsibility for (and will
bear the cost of) preparing, filing, prosecuting, and maintaining any Licensed
Patent Rights, in its sole discretion, with the exception that, subject to the
provision(s) below, Licensor or its assignee will use commercially reasonable
efforts to continue to maintain any of the Licensed Patent Rights that relate to
Licensed Products. Licensor or its assignee will provide Licensee with a
reasonable opportunity to review and comment on substantive filings with respect
to the Licensed Patent Rights set forth on Exhibit D (the “Review and Comment
Patent Rights”), and shall use reasonable efforts to keep Licensee reasonably
informed in a timely manner of progress with regard to the preparation, filing,
prosecution and maintenance of the Review and Comment Patent Rights. Licensor
shall consider in good faith the requests and suggestions of Licensee with
respect to strategies for filing and prosecuting Review and Comment Patent
Rights.


3.2.2    If Licensor or its assignee elects to discontinue its financial support
for the prosecution of a pending Licensed Patent Right or the maintenance of an
issued Licensed Patent Right in one or more (or all) jurisdictions, that relate
to Licensed Products, Licensor or its assignee will give prompt and timely
notice (not less than 30 days) of that election (a “Discontinuation Notice”) to
Licensee in sufficient time to permit the Licensee to assume the prosecution and
maintenance of such patent applications or patents in such jurisdiction, and
Licensee may, at its election, assume full financial responsibility for those
costs and expenses in such jurisdictions.


3.2.3    If Licensee assumes full financial responsibility for those costs and
expenses in those jurisdictions, Licensor or its assignee will promptly (not
more than 10 days) assign its rights to the relevant Licensed Patent Right to
Licensee in those jurisdictions (for the avoidance of doubt, on a
jurisdiction-by-jurisdiction basis,





--------------------------------------------------------------------------------

Exhibit 10.1


only where Licensor or its assignee has elected to cease its support), including
the right to Practice such Licensed Patent Rights in such jurisdiction;


3.2.4    If Licensee does not assume responsibility for the continued
prosecution and/or maintenance within 30 days after the Discontinuation Notice,
Licensor will have no further responsibility with respect to the prosecution or
maintenance of the relevant Patent Rights.


3.2.5    The rights granted to Licensee under this Section 3.2 are subject to
all applicable terms of the Retained Third Party License Agreements.


3.3    Patent Term Extension. Subject to the applicable terms of the Retained
Third Party License Agreements, Licensee shall have the right but not the
obligation, to the extent allowed by Applicable Law, after it has submitted for
regulatory approval of Licensed Products, to seek, in Licensor’s name if so
required, patent term extensions, supplemental protection certificates and the
like available under Applicable Law, including 35 U.S.C. 156 and applicable
foreign counterparts, of the Licensed Patent Rights in such country in relation
to Licensed Products.


4.
Confidentiality



4.1    Confidential Information. All Confidential Information disclosed by a
Party to the other Party during the term of this Agreement shall not be used by
the receiving Party except in connection with the activities contemplated by
this Agreement, shall be maintained in confidence by the receiving Party (except
to the extent reasonably necessary for regulatory approval of Licensed Products,
for the filing, prosecution and maintenance of Patent Rights or to develop and
Commercialize Licensed Products in accordance with this Agreement), and shall
not otherwise be disclosed by the receiving Party to any other Person, firm, or
agency, governmental or private (except consultants, advisors and Affiliates in
accordance with Section 4.2), without the prior written consent of the
disclosing Party, except to the extent that the Confidential Information:


4.1.1    was known or used by the receiving Party prior to its date of
disclosure to the receiving Party;


4.1.2    either before or after the date of the disclosure to the receiving
Party is lawfully disclosed to the receiving Party by sources other than the
disclosing Party rightfully in possession of the Confidential Information;


4.1.3    either before or after the date of the disclosure to the receiving
Party becomes published or generally known to the public through no fault or
omission on the part of the receiving Party;


4.1.4    is independently developed by or for the receiving Party without
reference to or reliance upon the Confidential Information; or


4.1.5    is required to be disclosed by the receiving Party to comply with
Applicable Laws or regulations, to defend or prosecute litigation or to comply
with legal process, provided that the receiving Party provides prior written
notice of such disclosure to the disclosing Party and only discloses
Confidential Information of the other Party to the extent necessary for such
legal compliance or litigation purpose.


4.2    Employee, Consultant and Advisor Obligations. Licensee and Licensor each
agrees that it and its Affiliates shall provide Confidential Information
received from the other Party only to the receiving Party's respective
employees, consultants and advisors, and to the employees, consultants and
advisors of the receiving Party’s Affiliates, who have a need to know such
Confidential Information to assist the receiving Party in fulfilling its
obligations under this Agreement; provided that Licensee and Licensor shall each
remain responsible for any failure by its and its Affiliates' respective
employees, consultants and advisors to treat such Confidential Information as
required under Section 4.1.


4.3    Survival. All obligations of confidentiality imposed under this Section 4
shall survive the termination or expiration of this Agreement and shall expire
five (5) years following such termination or expiration.


5.
Representations and Warranties








--------------------------------------------------------------------------------

Exhibit 10.1


5.1    Representations of Authority. Each Party represents and warrants to the
other that as of the Effective Date it has full right, power and authority to
enter into this Agreement and to perform its respective obligations under this
Agreement.


5.2    Consents. Each Party represents and warrants that as of the Effective
Date all necessary consents, approvals and authorizations of all government
authorities and other Persons required to be obtained by such Party in
connection with execution, delivery and performance of this Agreement have been
obtained.


5.3    No Conflict. Each Party represents and warrants that, as of the Effective
Date, the execution and delivery of this Agreement (a) do not conflict with or
violate any requirement of Applicable Laws or regulations and (b) do not
conflict with, violate or breach or constitute a default of, or require any
consent under, any contractual obligations of such Party, except such consents
as have been obtained as of the Effective Date.


5.4    Employee, Consultant and Advisor Obligations. Each Party represents and
warrants that, as of the Effective Date, each of its and its Affiliates'
employees, consultants and advisors has executed an agreement or has an existing
obligation under law obligating such employee, consultant or advisor to maintain
the confidentiality of Confidential Information to the extent required under
Section 4.


5.5    No Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, THE
PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED.


6.
Indemnification.



6.1    By Licensee. Licensee agrees to defend Licensor, its Affiliates and their
respective directors, officers, employees, agents, successors and assigns at
Licensee’s cost and expense, and shall indemnify and hold harmless Licensor and
its Affiliates and their respective directors, officers, employees and agents
from and against any liabilities, losses, costs, damages, fees or expenses
arising out of any Third Party claim arising from (a) any breach by Licensee of
any of its representations, warranties or obligations pursuant to this
Agreement, or (b) the research, Development, and/or Commercialization of a
Licensed Product by Licensee, its Affiliates, or their sublicensees, including
satisfaction of all obligations (including but not limited to payment) under the
Retained Third Party License Agreements arising from the research, Development,
and/or Commercialization of a Licensed Product or the practice of the rights
granted under the Retained Third Party License Agreements.


6.2    Procedures. A person entitled to indemnification under this Section 6 (an
“Indemnitee”) shall give prompt written notification to Licensee of any claim,
suit, action or demand for which indemnification is sough under this Agreement.
Within thirty (30) days after delivery of such notification, Licensee may, upon
written notice thereof to the Indemnitee, assume control of the defense of such
claim, suit, action or demand with counsel reasonably satisfactory to the
Indemnitee. If Licensee does not assume control of such defense, the Indemnitee
shall control such defense. The Party not controlling such defense may
participate therein at its own expense; provided that, if that the Indemnitee
shall have the right to retain its own counsel, at the expense of Licensee, if
representation of such Indemnitee by the counsel retained by Licensee would be
inappropriate because of actual or potential differences in the interests of
such Indemnitee and any other party represented by such counsel. The Indemnitee
shall not agree to any settlement of such action, suit, proceeding or claim
without the prior written consent of Licensee, which shall not be unreasonably
withheld, delayed or conditioned.


7.
Term and Termination



7.1    Term. This Agreement shall become effective as of the Effective Date, may
be terminated as set forth in this Section 7, and otherwise remains in effect in
perpetuity.


7.2    Termination. Licensee may terminate this Agreement upon sixty (60) days’
notice to Licensor for any or no reason. Upon any material breach of this
Agreement by Licensee, Licensor may terminate this Agreement by providing sixty
(60) days’ written notice to Licensee, specifying the material breach. The
termination shall become effective at the end of the sixty (60) day period
unless Licensee cures such breach during such sixty (60) day period.


7.3    Survival. The following provisions shall survive the expiration or
termination of this Agreement: Sections 4, 6, 7, and 8.


8.
Miscellaneous Provisions






--------------------------------------------------------------------------------

Exhibit 10.1




8.1    Governing Law. This Agreement will be governed by and construed under the
laws of the State of Delaware, without giving effect to the conflicts of laws
provision thereof. For the avoidance of doubt, the United Nations Convention on
Contracts for the International Sale of Goods (1980) will not apply to the
interpretation of this Agreement.


8.2    Notice. Any notices required or permitted by this Agreement shall be in
writing, shall specifically refer to this Agreement, and shall be sent by hand,
recognized national overnight courier, confirmed facsimile transmission,
confirmed electronic mail, or registered or certified mail, postage prepaid,
return receipt requested, to the following address or facsimile number of the
parties:


If to Licensor:
Cerulean Pharma Inc.
35 Gatehouse Drive
Waltham, MA 02451 USA
Attn: Chief Executive Officer


With a copy to: General Counsel


If to Licensee:
NewLink Genetics Corporation
2801 Via Fortuna, Suite 520
Austin, Texas 78746
Attn: General Counsel


All notices under this Agreement shall be deemed effective upon receipt. A party
may change its contact information immediately upon written notice to the other
party in the manner provided in this Section.
8.3    Assignment. This Agreement may be assigned by Licensor in connection with
the sale or transfer of all or substantially all of the Platform Technology
without the prior written consent of Licensee, provided that Licensor requires
the acquirer to assume all of the terms of this Agreement and provides notice of
such assignment and assumption to Licensee. Either Party may assign this
Agreement in connection with the sale or transfer of all or substantially all of
the business and assets of such Party. Either Party may assign its rights and
obligations under this Agreement in whole or in part to an Affiliate of such
Party.


8.4    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter.


8.5    Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both parties.
Any waiver of any right or failure to act in a specific instance shall related
only to such instance and shall not be construed as an agreement to waive any
right or fail to act in any other instance, whether or not similar.


8.6    Severability. Should one or more of the provisions of this Agreement
become void or unenforceable as a matter of law, then this Agreement will be
construed as if such provision were not contained herein and the remainder of
this Agreement will be in full force and effect, and the Parties will use their
commercially reasonable efforts to substitute for the invalid or unenforceable
provision a valid and enforceable provision which conforms as nearly as possible
with the original intent of the Parties.


8.7    LIMITATION OF LIABILITY. OTHER THAN IN CONNECTION WITH A BREACH OF
CONFIDENTIALITY, THIRD PARTY CLAIMS, OR AN INDEMNIFICATION OBLIGATION UNDER
SECTION 6, NEITHER PARTY HERETO WILL BE LIABLE FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR LOST PROFITS ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
SUCH DAMAGES.







--------------------------------------------------------------------------------

Exhibit 10.1


8.8    Counterparts. This Agreement may be executed in counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original, and all of which counterparts, taken together, shall constitute one
and the same instrument.





--------------------------------------------------------------------------------

Exhibit 10.1






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


BlueLink Pharmaceuticals, Inc.
 
Cerulean Pharma Inc.
 
 
 
 
 
 
_/s/ Charles J. Link Jr.____________
 
_/s/ Christopher D. T. Guiffre___________
Signature
 
Signature
 
 
 
___Charles J. Link Jr._________________
 
____Christopher D. T. Guiffre__________
Printed Name
 
Printed Name
 
 
 
___Chief Executive Officer___________
 
____President & Chief Executive Officer_
Title
 
Title
 
 
 








--------------------------------------------------------------------------------

Exhibit 10.1




Exhibit A - Description of Licensed Products


Products identified as CRLX101 and CRLX301 consisting generally of a CDP-based
polymer covalently bound to an active pharmaceutical ingredient through a
linker.







--------------------------------------------------------------------------------

Exhibit 10.1




Exhibit B - Retained Third Party License Agreements


Calando Product Agreement: IT-101 Agreement by and between Calando
Pharmaceuticals, Inc. and the Company, effective June 23, 2009, as amended.
Calando Platform Agreement: Platform Agreement by and between Calando
Pharmaceuticals, Inc. and the Company, effective June 23, 2009, as amended.
Calando/CalTech Side Letter: Letter Agreement by and between Calando
Pharmaceuticals, Inc., California Institute of Technology and the Company, dated
August 6, 2013.





--------------------------------------------------------------------------------

Exhibit 10.1




Exhibit C - [Reserved]





--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit D - Review and Comment Patent Rights


 
 
 
 
 
 
 
 
 
 
 
 
 
3770286.7
AT
T2021-7007
AT
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
10184884.4
AT
T2021-7007
AT1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
2009251190
AU
T2021-7007
A1
Granted
04-Sep-2003
2009251190
09-Aug-2012
2009251190
07-Mar-2013
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
2012247051
AU
T2021-7007
A2
Granted
04-Sep-2003
 
19-Feb-2015
2012247051
04-Jun-2015
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
2003278764
AU
T2021-7007
AU
Granted
04-Sep-2003
2003278764
04-Feb-2010
2003278764
09-Sep-2010
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTIC DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
03770286.7
BE
T2021-7007
BE
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
10184884.4
BE
T2021-7007
BE1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
BR122012021252-0
BR
T2021-7007
B1
Published
04-Sep-2003
BR122012021252-0
15-Oct-2013
 
 
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
PI0314042-3
BR
T2021-7007
BR
Published
04-Sep-2003
PI0314042-3
 
 
 
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
2818071
CA
T2021-7007
C1
Granted
04-Sep-2003
 
 
2818071
18-Aug-2015
MODIFIED CYCLODEXTRIN RING COMPOUNDS HAVING EXACLY TWO HYDROXYL MOIETIES
SUBSTITUTED WITH AN AMINO ACID FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC. 
2497792
CA
T2021-7007
CA
Granted
04-Sep-2003
 
 
2497792
05-Aug-2014
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.






--------------------------------------------------------------------------------

Exhibit 10.1


03770286.7
CH
T2021-7007
CH
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
10184884.4
CH
T2021-7007
CH1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
201110329366.X
CN
T2021-7007
1C
Granted
04-Sep-2003
102516417
27-Jun-2012
ZL201110329366.X
10-Dec-2014
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
201410658743.8
CN
T2021-7007
2C
Published
04-Sep-2003
104383554
04-Mar-2015
 
 
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
ZL03824829.8
CN
T2021-7007
CN
Granted
04-Sep-2003
1694728A
09-Nov-2005
ZL03824829.8
28-Dec-2011
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
03770286.7
CY
T2021-7007
CY
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
10184884.4
CY
T2021-7007
CY1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
03770286.7
DE
T2021-7007
DE
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
10184884.4
DE
T2021-7007
DE1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
10184901.6
EP
T2021-7007
E2
Published
04-Sep-2003
2402036
04-Jan-2012
 
 
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
03770286.7
ES
T2021-7007
ES
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.






--------------------------------------------------------------------------------

Exhibit 10.1


10184884.4
ES
T2021-7007
ES1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
03770286.7
FR
T2021-7007
FR
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
10184884.4
FR
T2021-7007
FR1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
03770286.7
GB
T2021-7007
GB
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
10184884.4
GB
T2021-7007
GB1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
03770286.7
GR
T2021-7007
GR
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
10184884.4
GR
T2021-7007
GR1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
11105534.9
HK
T2021-7007
H1
Granted
04-Sep-2003
1151467
03-Feb-2012
1151467
03-Jan-2014
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
12106119.9
HK
T2021-7007
H2
Published
04-Sep-2003
1165305
05-Oct-2012
 
 
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
5104980.9
HK
T2021-7007
HK
Granted
04-Sep-2003
1072202
19-Aug-2005
1072202
06-Jul-2012
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
03770286.7
IE
T2021-7007
IE
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.






--------------------------------------------------------------------------------

Exhibit 10.1


10184884.4
IE
T2021-7007
IE1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
167169
IL
T2021-7007
IL
Granted
04-Sep-2003
 
30-Oct-2014
167169
31-Jan-2015
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
03770286.7
IT
T2021-7007
IT
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
10184884.4
IT
T2021-7007
IT1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
2011-1566
JP
T2021-7007
J1
Granted
04-Sep-2003
 
 
5586487
01-Aug-2014
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
2012-4159
JP
T2021-7007
J2
Granted
04-Sep-2003
 
 
5681646
16-Jan-2015
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
2014-108845
JP
T2021-7007
J3
Granted
04-Sep-2003
 
 
5934743
13-May-2016
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
10-2013-7006800
KR
T2021-7007
K2
Granted
04-Sep-2003
 
 
1476067
17-Dec-2014
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
INSERT THERAPEUTICS, INC.
10-2014-7014132
KR
T2021-7007
K3
Pending
04-Sep-2003
 
 
 
 
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
INSERT THERAPEUTICS, INC.
10-2016-7024300
KR
T2021-7007
K4
Pending
04-Sep-2003
 
 
 
 
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
INSERT THERAPEUTICS, INC.
10-2005-7003918
KR
T2021-7007
KR
Granted
04-Sep-2003
 
 
10-1268258
21-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
INSERT THERAPEUTICS, INC.
03770286.7
LU
T2021-7007
LU
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.






--------------------------------------------------------------------------------

Exhibit 10.1


10184884.4
LU
T2021-7007
LU1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
MX/a/2011/001769
MX
T2021-7007
M1
Granted
04-Sep-2003
 
 
309331
06-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
MX/a/2013/004590
MX
T2021-7007
M2
Pending
24-Apr-2013
 
 
 
 
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
PA/a/2005/002444
MX
T2021-7007
MX
Granted
04-Sep-2003
 
 
299199
15-May-2012
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
03770286.7
NL
T2021-7007
NL
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
10184884.4
NL
T2021-7007
NL1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
03770286.7
PT
T2021-7007
PT
Granted
04-Sep-2003
1534340
01-Jun-2005
1534340
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
10184884.4
PT
T2021-7007
PT1
Granted
04-Sep-2003
2277551
26-Jan-2011
2277551
08-May-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
2005110059
RU
T2021-7007
RU
Granted
04-Sep-2003
 
 
2332425
########
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CALANDO PHARMACEUTICALS INC.
200501307-3
SG
T2021-7007
SG
Granted
04-Sep-2003
 
 
110718
31-Jul-2007
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.






--------------------------------------------------------------------------------

Exhibit 10.1


03770286.7
TR
T2021-7007
TR
Granted
04-Sep-2003
1534340
01-Jun-2005
TR 2012 01650 T4
16-Nov-2011
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTICS AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
10184884.4
TR
T2021-7007
TR1
Granted
04-Sep-2003
2277551
26-Jan-2011
TR 2013 08613 T4
22-Aug-2013
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
Cerulean Pharma Inc.
100146937
TW
T2021-7007
T1
Granted
05-Sep-2003
I422379
11-Jan-2014
I422379
11-Jan-2014
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
92124615
TW
T2021-7007
TW
Granted
05-Sep-2003
I366464
21-Jun-2012
I366464
21-Jun-2012
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
13/769052
US
T2021-7007
030FT
Granted
15-Feb-2013
US-2013-0165405-A1
27-Jun-2013
8580244
12-Nov-2013
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
13/769019
US
T2021-7007
031FT
Granted
15-Feb-2013
US-2013-0203700-A1
08-Aug-2013
8580243
12-Nov-2013
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
13/769076
US
T2021-7007
032FT
Granted
15-Feb-2013
US-2013-0156721-A1
20-Jun-2013
8603454
10-Dec-2013
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
14/061868
US
T2021-7007
034
Granted
24-Oct-2013
US-2014-0288023-A1
25-Sep-2014
9550860
24-Jan-2017
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
10/656838
US
T2021-7007
10
Granted
05-Sep-2003
0077595A1
22-Apr-2004
7270808
18-Sep-2007
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
11/881325
US
T2021-7007
20
Granted
25-Jul-2007
US-2008-0058427-A1
06-Mar-2008
8110179
07-Feb-2012
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
13/421839
US
T2021-7007
21FT
Granted
15-Mar-2012
US-2012-0178711-A1
12-Jul-2012
8252276
28-Aug-2012
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
13/553376
US
T2021-7007
22
Granted
19-Jul-2012
US-2012-0283214-A1
08-Nov-2012
8399431
19-Mar-2013
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC
13/553400
US
T2021-7007
23
Granted
19-Jul-2012
US-2012-0289480-A1
15-Nov-2012
8389499
05-Mar-2013
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC
13/572283
US
T2021-7007
24
Granted
10-Aug-2012
US-2012-0301424-A1
29-Nov-2012
8404662
26-Mar-2013
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC






--------------------------------------------------------------------------------

Exhibit 10.1


13/572243
US
T2021-7007
25
Granted
10-Aug-2012
US-2013-0039880-A1
14-Feb-2013
8475781
02-Jul-2013
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC
13/572294
US
T2021-7007
26
Granted
10-Aug-2012
US-2013-0190450-A1
25-Jul-2013
8680202
25-Mar-2014
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC
13/739864
US
T2021-7007
27FT
Granted
11-Jan-2013
US-2013-0131013-A1
23-May-2013
8518388
27-Aug-2013
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
13/739881
US
T2021-7007
28FT
Granted
11-Jan-2013
US-2013-0196945-A1
01-Aug-2013
8580242
12-Nov-2013
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
13/739896
US
T2021-7007
29FT
Granted
11-Jan-2013
US-2013-0129665-A1
23-May-2013
8609081
17-Dec-2013
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
13/277780
US
T2021-7007
40
Granted
20-Oct-2011
US-2012-0065368-A1
15-Mar-2012
8314230
20-Nov-2012
CYCLODEXTRIN-BASED POLYMERS FOR THERAPEUTICS DELIVERY
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
2005/01848
ZA
T2021-7007
ZA
Granted
04-Sep-2003
 
 
2005/01848
28-Jun-2006
CYCLODEXTRIN-BASED POLYMERS FOR DELIVERING THE THERAPEUTIC AGENTS COVALENTLY
BOUND THERETO
CHENG, Jianjun; DAVIS, Mark E.; KHIN, Kay T.
CERULEAN PHARMA INC.
14/042996
US
T2021-7045
10
Published
01-Oct-2013
US-2014-0094432-A1
03-Apr-2014
 
 
METHODS AND SYSTEMS FOR POLYMER PRECIPITATION AND GENERATION OF PARTICLES
RAMSTACK, J. Michael








